Citation Nr: 1456707	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-47 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1973 to August 1975.    
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In January 2013, the Board determined that new and material evidence had not been received to reopen service connection for headaches and dizziness; denied service connection for a left ankle disorder; and denied service connection for PTSD.  

The Veteran appealed the Board's decision to deny service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for PTSD and remanded the matter to the Board, on the basis that the Board did not consider favorable evidence showing an in-service head injury.  The case now returns to the Board following the Court's order.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for PTSD

The issue of service connection for PTSD is remanded for a VA examination with a medical opinion.  The Veteran contends that he currently has PTSD that is due to several in-service stressor events, to include sustaining a head injury during service after his parachute malfunctioned during a jump exercise.  The service treatment records document medical treatment for a head injury in February 1974.  The record also contains a September 2008 private psychiatric evaluation that includes an Axis I diagnosis of PTSD.  

At the September 2008 private psychiatric examination, the Veteran reported a number of in-service stressor events, including the in-service head injury; however, the psychiatrist did not specifically comment on whether the in-service head injury during service alone was sufficient to support a diagnosis of PTSD.  VA treatment records included in the record do not show a current diagnosis of PTSD.  In consideration of the foregoing, the Board finds that the evidence currently of record is insufficient to decide the claim, and a remand for a VA examination with a medical opinion is warranted.    

Accordingly, the issue of service connection for PTSD is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination, to assist in determining the nature and etiology of any current psychiatric disorder, to include PTSD.  An interview of the Veteran regarding his relevant medical history, a mental status examination, and all tests and studies required to respond to the following question should be performed.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.   

Based on review of the appropriate records, for each diagnosis of a psychiatric disability, including PTSD, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran has a psychiatric disability, to include PTSD, causally or etiologically related to service?  In answering this question, the examiner is asked to review the February 1974 service treatment record showing treatment for a head injury, and comment on whether the Veteran's claimed in-service stressor event of sustaining a head injury after jumping out of a plane during a jump exercise is sufficient to support a PTSD diagnosis.  

The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.  A rationale should be provided for all opinions given.   

2.  Thereafter, the remanded issue should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

